 

Exhibit 10.5 

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”) is made
and entered into as of April 17, 2020 by and between H-CYTE, INC., a Nevada
corporation f/k/a Medovex Corp. (the “Grantor”), having an address at 201 E.
Kennedy Blvd., Suite 700, Tampa, FL 33602, in favor of FWHC BRIDGE, LLC, a
Delaware limited liability company, as collateral agent for the ratable benefit
of itself and the other Purchasers under the Purchase Agreement, having an
address at 1306 W. Kennedy Blvd., Tampa, Florida 33606 (the “Secured Party”).

 

WHEREAS, pursuant to that certain Secured Convertible Note and Warrant Purchase
Agreement, dated as of the date hereof, between Grantor and Secured Party (as
amended, supplemented, restated or otherwise modified from time to time, the
“Purchase Agreement”), the Secured Party has agreed to advance funds to the
Grantor upon the terms and subject to the conditions set forth therein;

 

WHEREAS, the Grantor has executed and delivered a Security Agreement, dated as
of the date hereof, in favor of the Secured Party (as amended, supplemented,
restated or otherwise modified from time to time, the “Security Agreement”); and

 

WHEREAS, pursuant to the Security Agreement, the Grantor has granted to the
Secured Party a security interest in, inter alia, certain intellectual property,
including the intellectual property set forth on Exhibit A hereto.

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Grantor agrees as follows:

 

1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided or provided by reference in the Security Agreement,
as applicable.

 

2. Grant of Security Interest for Obligations. The Grantor hereby grants a
security interest in, all of such Grantor’s right, title and interest in, to and
under the intellectual property constituting Collateral (including, without
limitation, those items listed on Exhibit A hereto and all goodwill related
thereto) (collectively, the “IP Collateral”), to the Secured Party, as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the Secured
Obligations.

 

3. Purpose. This Agreement has been executed and delivered by the Grantor for
the purpose of recording the grant of security interest herein with the United
States Patent and Trademark Office. The security interest granted hereby has
been granted to the Secured Party in connection with the Security Agreement and
is expressly subject to the terms and conditions thereof. The Security Agreement
(and all rights and remedies of the Secured Party thereunder) shall remain in
full force and effect in accordance with its terms.

 

4. Acknowledgment. The Grantor does hereby further acknowledge and affirm that
the rights and remedies of the Secured Party with respect to the security
interest in the IP Collateral granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which (including the remedies
provided for therein) are incorporated by reference herein as if fully set forth
herein. In the event of any conflict between this Agreement and the Security
Agreement, the terms of the Security Agreement shall govern.

 

[Signature Page Follows]

 

   

   

 

IN WITNESS WHEREOF, the Grantor has caused this Agreement to be duly executed
and delivered as of the date first above written.

 

 

GRANTOR:

 

  H-CYTE, INC.,   a Nevada corporation         By:   Name: William E. Horne  
Title: Chief Executive Officer

 



Signature Page to Intellectual Property Security Agreement



 

   

   

 

Exhibit A

 

IP COLLATERAL

 

Patents

 

Patent 

Serial /

Registration Number

 

Filing/

Registration Date

  Owner  Filing Location Surgical portal driver  D870,887  12/24/2019  Medovex
Corp.  USPTO Surgical tools for spinal facet therapy to alleviate pain and
related methods  10,398,494  9/3/2019  Medovex Corp.  USPTO Surgical portal
driver  D854,150  7/16/2019  Medovex Corp.  USPTO Surgical tools for spinal
facet therapy to alleviate pain and related methods  9,980,771  5/29/2018 
Medovex Corp.  USPTO Surgical portal driver  D810,290  2/13/2018  Medovex Corp. 
USPTO Minimally invasive methods for spinal facet therapy to alleviate pain and
associated surgical tools, kits and instructional media  9,883,882  2/6/2018 
Medovex Corp.  USPTO Surgical Tools with Positional Components  10,595,919 
3/24/2020  Medovex Corp.  USPTO Surgical Tools for Spinal Facet Therapy to
Alleviate Pain and Related Methods  10,588,688  3/17/2020  Medovex Corp.  USPTO
Transformable Intravenous Pole and Boom Combination and Method Thereof 
9,707,334  7/18/2017  Medovex Corp.  USPTO Surgical Tools for Spinal Facet
Therapy to Alleviate Pain  16/520,738  7/24/2019  Medovex Corp.  USPTO Minimally
Invasive Methods for Spinal Facet Therapy to Alleviate Pain  15/850,662 
12/21/2017  Medovex Corp.  USPTO Minimally Invasive Methods for Spinal Facet
Therapy to Alleviate Pain  15/850,630  12/21/2017  Medovex Corp.  USPTO

 

   

   

 

Trademarks

 

Mark 

Trademark /

Application

 

Serial /

Registration Number

 

Filing /

Registration Date

  Owner  Filing Location ANTI-INFLAMMATORY INITIATIVE  Trademark  5887324 
10/15/2019  H-Cyte, Inc.  USPTO H-CYTE  Application  88459878  6/5/2019  Medovex
Corp.  USPTO BREATHE EASIER  Trademark  5981349  2/11/2020  Medovex Corp.  USPTO
Mark Image [image_001.jpg]  Application  88576562  8/13/2019  Medovex Corp. 
USPTO LUNG RESTORATION TREATMENT PLUS  Trademark  5952853  1/7/2020  Medovex
Corp.  USPTO Mark Image [image_002.jpg]  Trademark  5948228  12/31/2019  Medovex
Corp.  USPTO L-CYTE  Application  88459880  6/5/2019  Medovex Corp.  USPTO
LUNGCYTE  Application  88459879  11/12/2019  Medovex Corp.  USPTO LUNG
MAINTENANCE TREATMENT  Trademark  5905492  11/5/2019  Medovex Corp.  USPTO LUNG
HEALTH INSTITUTE  Trademark  5893510  10/22/2019  Medovex Corp.  USPTO
ROTACAPSULATION  Application  87371750  3/15/2017  Medovex Corp.  USPTO
PULMONARY TRAP  Trademark  5567463  9/18/2018  Medovex Corp.  USPTO Mark Image
[image_003.jpg]  Trademark  5335750  11/14/2017  Medovex Corp.  USPTO Mark Image
[image_004.jpg]  Trademark  5317440  10/24/2017  Medovex Corp.  USPTO MEDOVEX 
Trademark  5286813  9/12/2017  Medovex Corp.  USPTO MEDOVEX CORPORATION 
Trademark  5286578  9/12/2017  Medovex Corp.  USPTO DENERVEX  Trademark 
5271510  8/22/2017  Medovex Corp.  USPTO Mark Image [image_005.jpg]  Trademark 
4484509  2/18/2014  Medovex Corp.  USPTO

 

Copyrights

 

None.

 

   





